946 A.2d 1019 (2007)
194 N.J. 498
In the Matter of Daniel E. ABRAMS, an Attorney at Law.
D-124 September Term 2007
Supreme Court of New Jersey.
May 6, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-286, concluding that as matter of reciprocal discipline pursuant to Rule 1:20-14, DANIEL E. ABRAMS of JUPITER, FLORIDA, who was admitted to the bar of this State in 1988, should be suspended from the practice of law based on discipline imposed in the State of Florida, and having determined that two concurrent, prospective one-year suspensions should be imposed on respondent for his violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) (now RPC 1.4(b)), RPC 1.4(b) (failure to explain matter to extent reasonably necessary to permit informed decisions by client) (now RPC 1.4(c)), RPC 5.3(a), (b), (c)(1) and (c)(2) (failure to supervise non-lawyer employees), RPC 5.4(c) (permitting non-lawyer employer to direct or regulate lawyer's professional judgment in rendering legal services), RPC 5.4(d)(2) (practicing law with an entity authorized to practice law for a profit in which non-lawyer is a corporate director or officer), RPC 5.5(b) (assisting non-lawyer in the unauthorized practice of law) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that the terms of suspension should be prospective due to respondent's failure to report the Florida suspensions as required by Rule 1:20-14(a)(1);
And the Court having ordered on October 20, 1997, that if respondent resumes the practice of law in New Jersey, he shall complete ten hours of continuing legal education courses in the area of ethics and shall practice law under supervision for a period of one year;
And good cause appearing;
It is ORDERED that DANIEL E. ABRAMS is suspended from the practice of law for two concurrent one-year periods of suspension, effective immediately and until the further Order of the Court; and it is further
ORDERED that prior to his reinstatement to the practice of law in this state, respondent shall successfully complete ten hours of courses in legal ethics approved by the Office of Attorney Ethics and shall submit satisfactory proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, DANIEL E. ABRAMS shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*1020 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.